PER CURIAM:
This appeal is before us on remand from the Supreme Court. See Ford v. McNeil, — U.S.-, 130 S.Ct. 3453, — L.Ed.2d -(2010). This Court denied in an unpublished order James D. Ford’s application for a certificate of appealability about the issue whether Ford is entitled to equitable tolling of the one-year limitations period in the Antiterrorism and Effective Death Penalty Act, 28 U.S.C. § 2244(d). The Supreme Court vacated that order and remanded to this Court for further consideration in the light of Holland v. Florida, 560 U.S.-, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010). We now remand to the district court for the limited purpose of conducting further proceedings and fact-finding — including, if necessary, an evidentiary hearing' — consistent with the opinion and judgment of the Supreme Court in Holland.
LIMITED REMAND.